                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


GERARD BURTON,

                       Plaintiff,

                                                  Civil Action No. 3:19-CV-83-HEH

ANDREW M. SAUL,'
Commissioner of Social Security,

                       Defendant.


                                MEMORANDUM OPINION
          (Adopting Report and Recommendation of the Magistrate Judge)

       THIS MATTER is before the Court on a Report and Recommendation("R&R,"

ECF No. 13)from then-United States Magistrate Judge David Novak filed on August 19,

2019, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge's R&R addresses the

parties' cross-motions for summary judgment(ECF Nos. 11 and 12), which Plaintiff and

Defendant respectively filed on April 29, 2019 and June 10, 2019. Plaintiff objected to

the R&R,and Defendant responded thereto. The Court will dispense with oral argument

because the facts and legal contentions are fully developed, and argument would not aid

this Court in its decisional process.

       "A judge ofthe court shall make a de novo determination ofthose portions of the

report or specified proposed findings or recommendations to which objection is made."



'On June 4, 2019,the United States Senate confirmed Andrew M. Saul to a six (6) year term as
the Commissioner of Social Security. Pursuant to Federal Rule of Civil Procedure 25(d),
Commissioner Saul will be substituted for former Acting Commissioner Nancy A. Berryhill as
the defendant in this matter.
28 U.S.C. § 636(b)(1)(C);      also Fed. R. Civ. P. 72(b)(3); Nichols v. Colvin, 100 P.

Supp. 3d 487,497(E.D. Va. 2015)("[T]he objection requirement is designed to allow the

district court to 'focus on specific issues, not the report as a whole.'"(quoting United

States V. Midgette, 478 F.3d 616, 621 (4th Cir. 2007))). In conducting its review, this

Court may accept, reject, or modify, in whole or in part, the Magistrate Judge's

recommended disposition of the case. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b)(3).

       The immediate case involves Plaintiffs application for Social Security Disability

Benefits under the Social Security Act(the "Act"). In Plaintiffs application, he alleged

disability from spinal stenosis, which began on August 28, 2014. The Social Security

Administration denied Plaintiffs claim, both initially and upon reconsideration. An

Administrative Law Judge("ALJ")then held a hearing at Plaintiffs request and denied

Plaintiffs application in a subsequent written decision. The ALJ followed a five-step

evaluation process, pursuant to Social Security Administration regulations, in making the

disability determination. See Mascio v. Colvin, 780 F.3d 632,634(4th Cir. 2015)("[T]he

ALJ asks at step one whether the claimant has been working; at step two, whether the

claimant's medical impairments meet the regulations' severity and duration requirements;

at step three, whether the medical impairments meet or equal an impairment listed in the

regulations; at step four, whether the claimant can perform her past work given the

limitations caused by her medical impairments; and at step five, whether the claimant can

perform other work."); 20 C.F.R. § 404.1520(a)(4). Between steps three and four, the

ALJ assessed Plaintiffs residual functional capacity("RFC"), which was used during the
remaining steps of the evaluation process. See 20 C.F.R. § 404.1520(a)(4),(e); 20 C.F.R.

§ 404.1545(a).

       Based on the five-step process and a vocational expert's testimony, the ALJ

concluded that Plaintiff was not disabled within the meaning of the Act. The Appeals

Council denied Plaintiffs request for review, making the ALJ's decision the final

determination of the Commissioner. Plaintiff then sought review of the ALJ's decision in

this Court.


       The Magistrate Judge considered two challenges brought by Plaintiff:(1) whether

the ALJ allegedly erred in assessing Plaintiffs credibility by relying solely on objective

medical evidence to discount Plaintiffs testimony regarding the intensity, persistence,

and limiting effects of his pain, considering the type of daily activities that Plaintiff could

perform without considering the extent to which Plaintiff could perform them and

characterizing Plaintiffs course of treatment as conservative; and (2) whether the ALJ

allegedly erred in assessing Plaintiffs residual functional capacity("RFC")by failing to

conduct an explicit ftinction-by-flinction analysis, failing to explain how Plaintiffs

obesity affected his RFC,and failing to account for his need to rest. The Magistrate

Judge determined, with respect to the first issue, that substantial evidence supports the

ALJ's assessment ofPlaintiffs credibility, despite the fact that the ALJ failed to consider

the extent to which Plaintiff could perform daily activities. With respect to the second

issue, the Magistrate Judge found that the ALJ provided a sufficient narrative discussion

to support the RFC assessment, properly considering how Plaintiffs impairments

impacted his functional capacity.
       Accordingly, the Magistrate Judge recommended to this Court, pursuant to 42

U.S.C. § 405(g), that Plaintiffs Motion for Summary Judgment be denied, that

Defendant's Motion for Summary Judgment be granted, and that the final decision ofthe

Commissioner be affirmed. See 42 U.S.C. § 405(g)("The court shall have power to

enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.").

       On August 30, 2019, Plaintiff filed an Objection to the Magistrate Judge's R&R

(ECF No. 14). Plaintiff claims that the ALJ erred by failing to consider the extent to

which Plaintiff could perform daily activities in determining the credibility ofPlaintiffs

testimony. Thus, Plaintiff argues, the Magistrate Judge improperly applied the harmless

error doctrine in the R&R by not considering the requisite, relevant factors. Plaintiff also

claims that this failure was compounded because it affected the ALJ's basis for

establishing Plaintiffs RFC. Accordingly, Plaintiff asks this Court to overrule the R&R,

grant Plaintiffs Motion for Summary Judgment, and reverse and remand the final

decision of the Commissioner. In her Response(ECF No. 15), Defendant argues that the

Magistrate Judge expressly considered the relevant factors, and that Plaintiff failed to

demonstrate that the outcome would have been different had the ALJ further discussed

Plaintiffs capacity to perform certain daily activities or that he was prejudiced by the

ALJ's error.


       When reviewing the decision of an ALJ,the reviewing court "must uphold the

factual findings of the [ALJ] if they are supported by substantial evidence and were
reached through application of the correct legal standard." Johnson v. Barnhart, 434

F.3d 650,653(4th Cir. 2005)(alteration in original)(quoting Mastro v. Apfel, 270 F.3d

171, 176(4th Cir. 2001)). When assessing "substantial evidence," the Court looks for

"evidence which a reasoning mind would accept as sufficient to support a particular

conclusion," which is more than "a mere scintilla of evidence but may be somewhat less

than a preponderance." Hays v. Sullivan, 907 F.2d 1453, 1456(4th Cir. 1990)(quoting

Laws V. Celebrezze, 368 F.2d 640,642(4th Cir. 1966)); see also Biestekv. Berryhill, 139

S. Ct. 1148, 1154(2019)("Under the substantial-evidence standard, a court looks to an

existing administrative record and asks whether it contains 'sufficien[t] evidence' to

support the agency's factual determinations."(alteration in original)(citing Consol

Edison Co. v. NLRB,305 U.S. 197, 229(1938))).

       The Court cannot "reweigh conflicting evidence, make credibility determinations,

or substitute [its]judgment for that of the [ALJ]." Johnson,434 F.3d at 653(second

alteration in original)(quoting Craig y. Chater, 76 F.3d 585, 589(4th Cir. 1996)); see

also Biestek, 139 S. Ct. at 1156 (referring to the substantial evidence standard as

"deferential"). "A factual finding by the ALJ is not binding [however] if it was reached

by means of an improper standard or misapplication ofthe law." Coffman v. Bowen, 829

F.2d 514, 517 (4th Cir. 1987).

       In line with this standard, having reviewed the record. Plaintiffs objections, and

the Magistrate Judge's detailed R&R,this Court finds that the Magistrate Judge applied

the proper standard and that there is substantial evidence in the record to support the

ALJ's findings of fact and conclusions oflaw as to the arguments asserted by Plaintiff,
which were properly reviewed and rejected by the Magistrate Judge. Accordingly,

Plaintiffs objections will be overruled.

       For these reasons, the Court HEREBY ACCEPTS and ADOPTS the Magistrate

Judge's R&R(ECF No. 13). Plaintiffs Motion for Summary Judgment is DENIED

(ECF No. 11), and Defendant's Motion for Summary Judgment is GRANTED(ECF

No. 12). The final decision ofthe Commissioner is AFFIRMED.

       An appropriate Order will accompany this Memorandum Opinion.




                                              Henry E. Hudson
                                              Senior United States District Judge
Date: "Peb
Richmond, VA
